 



Exhibit 10.1
JAG Media Holdings, Inc.
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433
April 2, 2007
Cryptometrics, Inc.
73 Main Street
Tuckahoe, NY 10707

Re:    Agreement Amending Merger Agreement Among JAG Media Holdings, Inc. (“JAG
Media”), Cryptometrics Acquisition, Inc. (“Cryptometrics Acquisition”),
Cryptometrics, Inc. (“Cryptometrics”), Robert Barra, Michael Vitale, Karlen &
Stolzar, Thomas J. Mazzarisi and Stephen J. Schoepfer dated as of January 24,
2007, as amended (“Merger Agreement Amendment”)

Gentlemen:
This will confirm our understanding of an extension of the “Automatic
Termination Date” by making the following changes in the Merger Agreement
Amendment, which have been authorized by the directors of JAG Media,
Cryptometrics Acquisition and Cryptometrics:
1.     The first sentence of paragraph 9 of the Merger Agreement Amendment is
deleted in its entirety and a new sentence is substituted in its place, which
shall read, in full, as follows:
“If the Closing does not occur for any reason by April 20 2007 the Merger
Agreement shall automatically terminate, unless the parties agree otherwise in
writing (ÒAutomatic Termination DateÓ), being so authorized by their respective
boards of directors.”
All defined terms used in this agreement, which are not otherwise defined herein
shall have the meaning ascribed to them in the Merger Agreement Amendment.
Except as otherwise set forth in this agreement, the Merger Agreement Amendment
and the Merger Agreement shall remain unchanged and in full force and effect.
If the foregoing accurately reflects your understanding of our agreement
regarding the above matter, please indicate your agreement and acceptance by
signing in the appropriate space below and returning a fully executed and dated
copy of this agreement to the undersigned.

 



--------------------------------------------------------------------------------



 



Cryptometrics, Inc.
April 2, 2007
Page -2-
 

          Sincerely yours,
JAG MEDIA HOLDINGS, INC.
      By:   /s/ Thomas J. Mazzarisi         Name:   Thomas J. Mazzarisi       
Title:   Chairman & CEO        Date:   April 2, 2007       

         
AGREED AND ACCEPTED:
CRYPTOMETRICS, INC.
      By:   /s/ Robert Barra         Name:   Robert Barra         Title:  
Co-CEO        Date:   April 4, 2007        

                /s/ Robert Barra       Robert Barra       Dated: April 4, 2007 
     

                /s/ Michael Vitale       Michael Vitale      Dated: April 4,
2007       

          AGREED AND ACCEPTED:
CRYPTOMETRICS ACQUISITION, INC.
      By:   /s/ Thomas J. Mazzarisi         Name:   Thomas J. Mazzarisi       
Title:   President        Date:   April 2, 2007       

The undersigned is signing this agreement solely in its capacity as “Escrow
Agent” pursuant to the provisions of paragraph 10 of the Merger Agreement
Amendment

          KARLEN & STOLZAR, LLP
      By:   /s/ Michael Stolzar         Name:   Michael I. Stolzar       
Title:   Partner        Date:   April 2, 2007       

The undersigned are signing this agreement only with respect to their
obligations set forth in paragraph 12 of the Merger Agreement Amendment

                /s/ Thomas J. Mazzarisi       Thomas J. Mazzarisi      Dated:
April 2, 2007       

                /s/ Stephen J. Schoepfer       Stephen J. Schoepfer      Dated:
April 2, 2007       

 